G. F. VOSSLER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Vossler v. CommissionerDocket No. 5515.United States Board of Tax Appeals9 B.T.A. 1315; 1928 BTA LEXIS 4242; January 16, 1928, Promulgated *4242  Evidence insufficient to sustain the petitioner's claim for larger deductions from income in each of the taxable years than were allowed by the respondent.  B. J. Carver, Esq., for the petitioner.  L. A. Luce, Esq., for the respondent.  LANSDON *1315  The respondent asserted an overassessment of income tax for the year 1918 in the amount of $184.94, and deficiencies for the years 1919 and 1920 in the respective amounts of $762.21 and $467.47.  The only error alleged is that the respondent failed to allow reasonable deductions from the gross income of the petitioner for each of the years involved on account of depletion of certain oil-producing properties and the depreciation of equipment thereon.  FINDINGS OF FACT.  The petitioner is a resident of the State of Kansas, with his principal place of business at Osawatomie.  For many years be has been engaged in the business of leasing, operating, buying and selling oil properties in the States of New York, Kansas, and Oklahoma.  About the year 1900, the petitioner acquired a one-half interest in an oil lease on 225 acres of land, situated near Wellsville, N.Y., at a cost of $5,100.  Upon such*4243  property these were drilled 23 to 28 wells, at an average cost of from $2,500 to $3,000 per well.  During the taxable years the average oil production from the property was 60 or 70 barrels per month, or something motr than 700 barrels per year.  The average life of producing oil wells in the district here involved is more than 50 years.  In his income-tax return for the taxable year, the petitioner claimed certain deductions on account of depreciation and depletion *1316  of his one-half interest in the equipment on and the oil produced from the properties in question.  Upon audit of such return the respondent readjusted the amounts so claimed and allowed deductions for the years 1918, 1919, and 1920 in the amount of $500 for each year.  OPINION.  LANSDON: There being only an overassessment involved for 1918, this Board has no jurisdiction over the tax controversies of that year.  . At the hearing the petitioner testified in his own behalf.  The findings of fact which we have made are based upon such oral evidence and upon the testimony of the revenue agent who examined the petitioner's returns.  There is*4244  nothing in the evidence so adduced to establish the contention of the petitioner.  Judgment will be entered for the respondent.